Case 3:13-cv-00257-JAM Document 322-5 Filed 11/20/18 Page 1 of 3




                       Exhibit E
The Day Case 3:13-cv-00257-JAM
        - Waterford                 Document
                    man died doing what he loved322-5  Filed 11/20/18 Page 2 of 3
                                                most - working on his car - News fro...                      Page 1 of 2


            day


Waterford man died doing what he
loved most - working on his car
Published March 14. 2011 4:00AM Updated March 16. 2011 9:5 5AM

By Jeffrey A. Johnson (/apps/pbcs.d1Upersonalia?1D=j.johnson)
Publication: The Day
Waterford - Ask Fred Klorczyk to share the passions of his son, Christian, and he takes you to the garage.
Walking down a few steps, Klorczyk stops in front of a huge, black Craftsman toolbox. Pulling out a few drawers, he
uncovers tools for every task imaginable.
Screwdrivers. Crescent wrenches. Mallets. All organized perfectly. All the "Private Property of Christian R. Klorczyk,
Hisself," as noted by the toolbox's personalized inscription.
The rest of the garage is kept in similar fashion, with cans of WD-40, bottles of transmission fluid and car parts all
lined neatly on shelves within arm's reach.
"This is him," Klorczyk said of his son on Sunday afternoon. This isn't my other sons. This is him."
Indeed, the care Christian Klorczyk showed in worlcing on cars and other projects will be one thing his friends and
family remember most about him.
The 21-year-old died Friday after a BMW he was working on collapsed on him in the family garage. Fred Klorczyk
said that a floor jack likely failed while his son was under the car changing the oil.
Christian, a WaterfOrd High School graduate, was a senior at the University of Connecticut and was studying
finance. A dean's list. student, according to his parents, Christian also had a passion for snowboarding and race cars
- and a knack for sarcasm and well-timed jokes.
He was usually smiling, his best friend, Jordan Ransom, said Sunday. And Ransom learned firsthand that he could
count on Christian.
When Ransom lost his spleen in a snowboarding accident in Colorado two years ago, it was Christian and his older
brother, Frederick, who helped keep Ransom, 21, in high spirits through an emergency surgical procedure and a
week-long recovery.
"You could tell every Lime you ran into him that he was such a positive person. He's never really been one to get
down about too much," said Ransom, also a UConn student. "He's always looking at the brighter side of things. He's
a great person to be around every day."
Lynne Klorczyk, Christian's mother and a Waterford High School teacher, recounted a story Sunday in which
Christian and his brothers, Frederick and Parker, now 18, set up a makeshift toll booth in front of a Nordstrom in a
mall. The boys solicited patrons for $1 bills.
Similar mischief was commonplace for the three boys, although they were forced to grow up ahead of schedule,
according to their father. About eight years ago, Fred Klorczyk, an engineer who is now group vice president at
MISTRAS Group, said he underwent a high-risk procedure to correct a degenerative disc disease.
                                                                                      DEFENDANT'S
                                                                                        EXHIBIT


                                                                                        IFt3(0-;
                       onm/nrtiolp/7 011 0; 14./NTWS01/; 03 14 9938/1 01 9&town                              11/11/2014
 The Day Case  3:13-cv-00257-JAM
          - Waterford                 Document
                      man died doing what he loved322-5   Filed 11/20/18
                                                   most - working on his car Page
                                                                             - News3fro...
                                                                                     of 3 Page 2 of 2




 Christian Klorczyk

 Before and after the surgery, his sons were left to take on responsibilities around the house. That left Christian as
 the family handyman.
 "All I can say is, he became a man. He didn't cause problems," Fred Klorczyk said.
 Christian was also a member of the Zeta Beta Tau fraternity at UConn and worked in London for a hedge fund two
 years ago. He decided against attending law school recently, his father said, and was considering his post-
 graduation career options.
His older brother said that he could envision Christian finding a way to stay involved with cars or snowboarding.
Frederick Klorczyk added that he'll always remember his brother's upbeat disposition.
 "Really his smile. That's who he was," Frederick Klorczyk said. "He was always happy."
jeffjohnson@theday.eorn (mailto:jeff.johnson@theday.com)




1-0-11-1-//www   thedav cnni/m-ticle/20110314/1IWS01/303149938/1 019&town                                    11/11/2014
